MEMORANDUM**
California state prisoner Jeffrey Rico appeals the district court’s order denying his 28 U.S.C. § 2254 habeas corpus petition challenging his sentence under California’s three-strikes law for petty theft with a prior in violation of California Penal Code § 666. Rico’s contention that his 25-years-to-life sentence is grossly disproportionate in violation of the Eighth Amendment is foreclosed by Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1172-75, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of federal law), and Ewing v. California, — U.S. -, 123 S.Ct. 1179, 1185-90, 155 L.Ed.2d 108 (2003) (holding that 25-years-to-life sentence under the California three-strikes law did not ■violate the Eighth Amendment’s prohibition on cruel and unusual punishment). The district court therefore properly denied Rico’s petition. Andrade, 123 S.Ct. at 1175.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.